AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


Marcos Garcia
                                                       JUDGMENT ON ATTORNEY'S FEES IN A CIVIL CASE
                                Plaintiff,
         v.                                            Case Number: 2:16-cv-01018-APG-NJK
Nancy A. Berryhill


                                 Defendant.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
Plaintiff Marcos Garcia's attorney, Cyrus Safa, is awarded attorney’s fees pursuant to 42 U.S.C. § 406(b) in
the amount of $18,000.00.

FURTHER ORDERED that Cyrus Safa shall reimburse plaintiff Marcos Garcia the amount of $2,200.00 for
EAJA fees previously paid by the Commissioner.




         February 6, 2019
         ____________________                                 DEBRA K. KEMPI
         Date                                                Clerk



                                                              /s/ M. Morrison
                                                             Deputy Clerk
